             Case 2:20-cv-01555-RSM Document 34 Filed 08/16/21 Page 1 of 1



 1

 2

 3

 4

 5

 6
                            IN THE UNITED STATES DISTRICT COURT
 7                        FOR THE WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 8
                                                        No. 2:20-cv-01555-RSM
 9
     VIVIAN BURNS,
10                                                       ORDER GRANTING DEFENDANT’S
                                    Plaintiff,           MOTION TO EXTEND TIME FOR EXPERT
11                                                       WITNESS DISCLOSURE
            v.
12
     INTERNATIONAL BUSINESS MACHINES
13   CORPORATION, a New York Corporation,
14                                  Defendant.
15
            THIS MATTER came regularly before this Court by and through Defendant’s Motion to
16
     Extend Time for Expert Witness Disclosure. Dkt. #28. Having considered the arguments made
17
     by the parties and reviewed all pleadings and evidence in support and in opposition to the motion:
18
            The Court, being otherwise fully apprised in the premises, finds good cause to grant this
19
     extension and ORDERS that Defendant’s Motion, Dkt. #28, is GRANTED. Accordingly, it is
20
     hereby ORDERED that the deadline for the disclosure of the expert report of Virginia Morris be
21
     extended to not later than August 27, 2021. Plaintiff may, within 30 days after receipt of the report
22
     of Ms. Morris, disclose any rebuttal expert and depose Ms. Morris if she chooses to do so on a
23
     mutually available date.
24

25          DATED this 16th day of August, 2021.

26

27
                                                   A
                                                   RICARDO S. MARTINEZ
28                                                 CHIEF UNITED STATES DISTRICT JUDGE

      ORDER GRANTING DEFENDANT’S MOTION TO EXTEND
      TIME FOR EXPERT WITNESS DISCLOSURE - 1
